Citation Nr: 0425567	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a higher initial evaluation for a right 
knee disorder, with horn debridement rated noncompensably 
disabling from August 5, 1998 through May 29, 2002, and 10 
percent disabling from May 30, 2002.

2.  Entitlement to a higher initial evaluation for a right 
shoulder disorder, the major extremity, to include chronic 
bursitis and biceps tendonitis rated 10 percent disabling 
from August 5, 1998 through October 18, 1999, and 20 percent 
disabling from October 19, 1999.  


REPRESENTATION

Appellant represented by:	Diabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military duty from December 1989 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans' Affairs (VA), which, in pertinent 
part granted, service connection for a right shoulder and a 
right knee disorders and rated each of these disorders as 
noncompensably disabling, effective from August 1998.

A RO rating decision dated in May 1999 increased the 
disability evaluation for the veteran's right shoulder 
disorder from noncompensable to 10 percent disabling, 
effective from August 1998.  A subsequent RO rating action 
dated in April 2000 increased the evaluation for the 
veteran's right shoulder disability from 10 percent to 20 
percent disabling, effective from October 1999.

A RO rating action dated in January 2004 increased the 
disability evaluation for the veteran's right knee disorder 
from noncompensable to 10 percent disabling, effective from 
May 2002.

This case was previously before the Board and, in December 
2000, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.



FINDINGS OF FACT

1.  Prior to May 30, 2002 the veteran's right knee disorder 
was manifested by complaints of pain and objective findings 
of tenderness and swelling without evidence of limitation of 
motion or instability.

2.  Since May 30, 2002 the veteran's right knee disorder is 
manifested by complaints of pain and crepitus on extension 
without evidence of limitation of motion or instability.

3. Prior to October 19, 1998, the veteran's right shoulder 
disorder was manifested by tenderness to palpation and pain 
with motion without evidence of limitation of motion

4.  Effective October 19, 1999 the veteran's right shoulder 
disorder was manifested by pain and abduction limited to 60 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 for right knee 
debridement of posterior horn from August 5, 1998 through May 
29, 2002 have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Codes 5257, 5259, 5260 and 5261 
(2003).

2.  The criteria for a rating in excess of 10 percent for 
right knee debridement of the posterior horn from May 30, 
2002 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, 
Diagnostic Codes 5257, 5259, 5260 and 5261 (2003).

3.  The criteria for a rating in excess of 10 percent for 
bursitis/tendonitis of the right shoulder from August 5, 1998 
through October 18, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 1155, 
5103,5103A, 5107 (West 2002); 38 C.F.R.§§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5201 (2003). 

4.  The criteria for a rating in excess of 20 percent for 
bursitis/tendonitis of the right shoulder from October 19, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 1155, 5103,5103A, 5107 (West 
2002); 38 C.F.R.§§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Code 5201 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Vetterans Claims 
Assistance Act (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  The VA 
promulgated regulations to implement the provisions of the 
law. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, a June 1999 statement of 
the case and supplemental statements of the case dated in 
October 1999, April 2000, and February 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, by way of 
letters dated in January 2003 and December 2003, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claim, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  The record 
discloses that VA has met its duty to assist the veteran also 
in obtaining evidence necessary to substantiate his claim.  
Most notably VA and private treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

The Board notes that the January and December 2003 VCAA 
letters were mailed to the veteran subsequent to the August 
1998 rating decision in violation of the VCAA and the 
appellant was not specifically informed to submit any 
evidence in his possession pertinent to her claims as 
required by 38 C.F.R. § 3.159.   The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that the veteran 
was evaluated and treated on a number of occasions in service 
for intermittent complaints of right knee pain, which he 
attributed to a basketball injury in 1991.  In June 1997 he 
underwent right knee arthroscopic debridement of the 
posterior horn.

On his initial VA examination in June 1998, it was noted on a 
review of medical records that the veteran had a medial 
meniscus repair via arthroscopic surgery in June 1997.  The 
veteran complained that in spite of the arthroscopic repair 
in 1997, he continues to experience right knee pain.  On 
physical examination, the veteran's gait was noted to be 
normal.  On palpation of the right knee there was some 
tenderness at the medial joint line at the lateral quadriceps 
tendon and at the collateral ligament.  There was no edema or 
erythema.  There was no ballottement palpable and there was 
no heat.  Flexion was from 0 to 140 degrees.  Extension was 
full to 0 degrees.  Medial and lateral collateral ligaments 
were stable and firm.  Anterior and posterior cruciate 
ligaments were also firm.  McMurray's test was negative.  
There were no clicks, crunching, or popping sounds.  Apply 
compression and distraction test were negative.  Chronic 
right knee pain, persistent after arthroscopic repair of 
right medial meniscal tear was diagnosed.  The veteran also 
complained of right shoulder pain of approximately eight 
months duration. On physical examination, the shoulder was 
tender on palpation at approximately the deltoid bursa.  
There was no pain with rested lateral elevation of the arm.  
The shoulder had full range of motion with forward flexion of 
0 to 180 degrees, shoulder abduction was 0 to 180 degrees, 
but pain began at 130 degrees.  External and internal 
rotations were both from 0 to 90 degrees.  Posterior 
extension was to 55 degrees without pain and then it becomes 
painful.  There was tenderness to palpation at the medial 
border of the scapular and at the long biceps tendon 
insertion as well as at the subdeltoid bursa.  The examiner 
noted that an x-ray of the right shoulder in late May 1998 
was read as negative. Chronic right shoulder pain possibly 
related to chronic bursitis and/or biceps tendonitis was the 
diagnosis.

Service connection for right shoulder pain (chronic bursitis 
and/or biceps tendonitis), rated noncompensably disabling, 
effective from August 5, 1998 and debridement of the 
posterior horn, right knee, rated noncompensably disabling, 
effective from August 5, 1998 was established by an RO rating 
action dated in August 1998.

When examined by VA in March 1999, it was noted that the 
veteran had complained about his bilateral arthroscopic scars 
on both knees, status post arthroscopic surgery but that he 
had no current symptoms.  On physical examination there was 
no tenderness, adherence, ulceration or breakdown.  There was 
no elevation or depression of the scars.  There was slight 
white compared to the rest of the surrounding skin.  There 
was no disfigurement noted.  Status post well-healed 
bilateral arthroscopy scars was the diagnosis.  On 
examination of the joints, the veteran complained of 
occasional aching in his knees.  The examiner noted that the 
veteran's range of motion with consideration of pain, 
fatigue, weakness, and incoordination apparently doesn't seem 
to cause any problem.  The knees, bilaterally, showed 
extension to 0 degrees and flexion to 135 degrees without 
complaints of pain with full range of motion.  An x-ray of 
the right knee was interpreted to reveal normal joint surface 
and structure.  The veteran also complained of right shoulder 
discomfort.  Range of motion with consideration of pain, 
fatigue, and weakness revealed shoulder flexion from 0 to 180 
degrees with pain at 130 degrees.  Abduction was from 0 to 
180 degrees with pain at 130 degrees.  Shoulder internal and 
external rotation were both from 0 to 90 degrees.  An x-ray 
of the right shoulder revealed the bony structure and joint 
surface to be normal with no soft tissue calcifications.

As noted above, the disability evaluation for the veteran's 
right shoulder disorder was increased from 0 to 10 percent 
disabling, effective from August 1998, by an RO rating action 
in May 1999.

At his hearing in September 1999, the veteran testified that 
he is right handed and currently experiences limited right 
shoulder motion and pain which adversely affected his ability 
to function in his current employment as an electrician and 
hampers his recreational activities.  He further testified 
that he is similarly affected on his job by his right knee 
disorder and described symptoms associated with his right 
knee condition.  The veteran said that periodically he uses a 
brace for his knee.

A VA outpatient treatment record dated in July 1999 notes 
that the veteran presented with complaints of pain in the 
knees, shoulder, neck, and back.  Positive right sub-deltoid 
bursa and biceps tenderness were noted on physical 
examination.  There was decreased range of motion in 
abduction as well as mild impingement.  The right knee had 
mild swelling and intact range of motion.

When seen in October 1999, the veteran was noted by a VA 
clinician to have reduced right shoulder passive range of 
motion.  Abduction was to 60 degrees and internal/external 
rotation was to 70 degrees. Tenderness was noted.  There was 
no joint swelling.


An RO rating action, dated in April 2000 increased the 
disability evaluation for the right shoulder disorder, from 
10 percent to 20 percent, effective from October 1999.

VA outpatient treatment records compiled between July 1999 
and April 2003 show that the veteran was evaluated and 
treated throughout this period by VA for various chronic 
musculoskeletal complaints to include complaints referable to 
the right shoulder and right knee.  When seen in September 
2000 it was noted that that the veteran had degenerative 
changes in the neck, shoulder and knee and reported having 
tried Motrin, naprosyn for years without relief but recently 
started on tramadol, which has been working.  It was also 
noted that he has been treated with chiropractic manipulation 
and TENS to his shoulder.  In October 2001, the veteran 
reported that physical therapy had not been helpful and that 
making arrangements to see a chiropractor.  Range of motion 
of the right shoulder was normal but pain was noted on 
abduction beyond 110 degrees.  In April 2002 the veteran 
reported no improvement in his right knee subsequent to his 
arthroscopies in 1996 and 1997.  He complained of pain and 
giving away.  Physical examination of the knee showed no 
effusions, good range of motion, positive medial joint line 
tenderness, negative Lachman and anterior drawer signs.  X-
rays were interpreted to be negative.  In May 2002, the 
veteran underwent right knee arthroscopy, debridement and 
lateral retinacular release.  Surgical findings included a 
posterior medial meniscal tear and patello-femoral synovitis. 
Postoperatively, the veteran was noted in June 2002 to have 
decreased range of motion in the right knee and pain.  He was 
started on a course of physical therapy and by late June 2002 
had right knee extension to -2 degrees and flexion to 140 
degrees.

In a letter dated in February 2003 a physical therapist at 
the Holy Cross Hospital reported evaluating and treating the 
veteran on 12 occasions since November 2003 for problems 
referable to the neck and right shoulder.

On VA examination in February 2003, it was noted as clinical 
history that the veteran had an approximately 12 year history 
of intermittent pain without swelling in the right knee, 
especially on stairs and on walking, eased by rest.  It was 
also noted that he has a five year history of pain without 
swelling in his right shoulder, especially on reaching and 
working at heights, eased by rest.  Examination of the right 
shoulder showed no swelling, fluid, heat, erythema, crepitus 
or laxity.  There was mild tenderness of the AC joint, but 
this appeared intact.  Range of motion showed flexion to 175 
degrees, abduction to 175 degrees, external rotation to 60 
degrees, and internal rotation to 90 degrees.  Examination of 
the right knee showed three well-healed arthroscopic 
incisions.  There was no swelling, fluid, heat, erythema or 
tenderness.  There was mild to moderate crepitus on 
extension.  There was no subluxation, contracture, laxity, or 
instability.  McMurray's sign was negative.  Lachman's test 
was negative.  There were negative anterior and posterior 
drawer signs.  Range of motion showed extension to 0 degrees 
and flexion to 135 degrees.  The veteran was noted to arise 
and stand normally.  His gait, to include heel and toe gaits, 
was normal.  He hopped on either foot and squatted normally.  
He had normal grip and grasp.  He had normal fine and gross 
manipulation.  An x-ray of the shoulders revealed the bone 
and joint structures to be intact, bilaterally with no 
evidence of arthritic disease or other significant 
abnormality.  The adjacent soft tissues were unremarkable.  
X-rays of the knees revealed the bone and joint structures to 
be intact, bilaterally with no evidence of arthritic change 
or other significant abnormality.  Chondromalacia right knee, 
status post arthroscopic surgery times two and bursitis, 
right shoulder were the diagnoses rendered.  The veteran's 
examiner stated that there was no evidence of weakened 
movement, excess fatigability or incoordination.  He added 
that there was also no evidence of pain or decreased motion 
during exacerbations.  He further noted that range of motion 
of the veteran's right shoulder and right knee were 
essentially normal.

Analysis


Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use or 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.41.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  


A.  The right knee disorder

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is zero percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate. A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joints. Id.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.  

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic residuals resulting from the removal of semilunar 
cartilage. This is the highest schedular evaluation permitted 
under this code. Diagnostic Code 5259.

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion, which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However the 
General Counsel stated that a veteran does not meet the 
criteria for a zero percent rating under Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
See also VAOPGCPREC 9-98 (August 14, 1998), 53 Fed. Reg. 
56704 (1998).  

The standard range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

The veteran's right knee disability has been evaluated by the 
RO as noncompensably disabling from August 5, 1998 through 
May 29, 2002, and as 10 percent disabling since May 30, 2002 
under diagnostic code 5259 of the rating schedule.

The right knee prior to May 30, 2002.

The record establishes that the veteran's right knee 
underwent arthroscopic repair in 1997, while in service.  
When initially examined by VA in June 1998 the veteran 
continued to complain of persistent right knee pain and, on 
physical examination, tenderness on palpation was noted at 
the right knee medial joint line.  Otherwise, the right knee 
was essentially normal with no evidence of instability or 
reduced range of motion.  Normal range of motion of the right 
knee, without complaints of pain, was found on VA in March 
1999.  The veteran's right knee exhibited mild swelling in 
July 1999 and positive joint line tenderness when examined by 
VA in April 2002 but was again otherwise normal with range of 
motion characterized as "good" by his examiner and no 
evidence of instability.  

The Board finds that during this period he veteran was 
symptomatic as evidenced by the subjective complaints of 
pain, and objective findings of tenderness and swelling such 
as to warrant a 10 percent evaluation for his right knee 
disorder under diagnostic code 5259. Evidence of instability, 
limitation of motion or other objective findings 
demonstrating entitlement to a rating in excess of 10 percent 
for the right knee disability under any other potential 
applicable diagnostic code is not shown. 
    
The right knee from May 30, 2002

The clinical evidence subsequent to the veteran's 
arthroscopic surgery on May 30, 2002 shows that the veteran 
underwent a course of physical therapy for his right knee 
disorder and regained essentially full range of motion of the 
right knee by late June 2002.  When examined by VA in 
February 2003 objective findings were limited to evidence of 
mild to moderate crepitus on extension.  Range of motion of 
the right knee was essentially normal and there was no 
instability noted on clinical examination nor radiological 
evidence of arthritic changes.  Evidence of instability, 
limitation of motion or other objective findings 
demonstrating entitlement to a rating in excess of the 
current 10 percent rating assigned for the right knee 
disability under diagnostic code 5259 is not shown. As such 
the veteran's claim for a higher evaluation for his right 
knee disorder from May 30, 2002 must be denied

B.  The right shoulder disorder.

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. 
§ 4.69 (2001).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his right shoulder disability is based on the 
criteria for evaluating disabilities of the major extremity.  

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held in the shoulder 
level, the shoulder is at 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (2002).

Limitation of motion of the major arm is rated 20 percent 
when it is limited to the shoulder level.  When it is limited 
to a point midway between the side and the shoulder level, a 
30 percent rating is warranted.  When arm motion is limited 
to 25 degrees from the side, a 40 percent rating is assigned 
for the major arm.  Diagnostic Code 5201.

The right shoulder prior to October 19, 1999

A review of the record prior to October 19, 1999 shows that 
the veteran's right shoulder disorder was noted on his 
initial VA examination in June 1998 to be tender on palpation 
but otherwise essentially normal with full range of motion 
albeit with pain at the extremes of abduction and posterior 
extension.  When examined by VA in March 1999, the veteran's 
right shoulder again demonstrated full range of motion in all 
planes albeit with pain at the extremes of flexion and 
abduction.

The veteran has not objectively demonstrated prior to October 
19, 1999 right shoulder motion limited to a degree such as to 
warrant a rating in excess of the 10 percent assigned by the 
RO, in consideration of the principles of DeLuca, under 
diagnostic code 5201. Furthermore, objective findings 
demonstrating entitlement to a rating in excess of 10 percent 
for the right shoulder disability under any other potential 
applicable diagnostic code is not shown. See Diagnostic Codes 
5202 and 5200.

The right shoulder from October 19, 1999.

With regard to the period since October 19, 1999, the Board 
must consider whether the veteran is entitled to a higher 
rating than 20 percent for the right shoulder disorder.  As 
noted above, under Diagnostic Code 5201 limitation of the 
major arm at shoulder level or midway between the side and 
the shoulder warrants a 30 percent evaluation.  A 40 percent 
evaluation requires limitation of the minor arm to 25 degrees 
from the side.  Diagnostic Code 5201.  

The Board has reviewed the probative evidence since October 
19, 1999, when the veteran was noted to have abduction 
limited to 60 degrees, and notes that when evaluated by VA in 
October 2001, range of motion of the right shoulder was 
normal.    

On his most recent VA examination in February 2003, the 
veteran's right shoulder was noted by his examiner to have 
essentially normal range of motion with flexion and abduction 
to 175 degrees.  Radiological impression was normal shoulder 
and while the veteran complained of constant right shoulder 
pain, physical examination was otherwise negative with no 
instability, or abnormal right shoulder movement.  Right 
shoulder motion is not limited to midway between side and 
shoulder level, which would comport for a higher 30 percent 
rating.  The 20 percent disability evaluation currently in 
effect does adequately contemplate the functional loss 
demonstrated to include functional impairment attributable to 
pain.  See generally DeLuca, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is also found that he is 
not entitled to a higher disability under any other 
potentially applicable diagnostic code for the left shoulder.  
Here, the Board notes there is no evidence that establishes 
that the veteran's right shoulder involves fibrous union or 
nonunion of the humerus or favorable or unfavorable ankylosis 
of the scapulohumeral articulation that will warrant a higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202 and 
5200.  Hence, the Board finds that since October 19, 1999, 
the veteran's service-connected right shoulder disorder 
simply does not cause a degree of impairment to warrant a 
higher evaluation than 20 percent already assigned by the RO 
under the Rating Schedule.



ORDER


An evaluation of 10 percent for a right knee disorder, with 
horn debridement from August 5, 1998 through May 29, 2002 is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.

An evaluation in excess of 20 percent for a right knee 
disorder, with horn debridement, from May 30, 2002 is denied.





An evaluation for a right shoulder disorder, the major 
extremity, to include chronic bursitis and biceps tendonitis 
rated 10 percent disabling from August 5, 1998 through 
October 18, 1999, and 20 percent disabling from October 19, 
1999 is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



